Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00234-CV

                 IN THE INTEREST OF J.F.B., E.C., A.J.C., and A.L.C.

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 13-10-0610-CVW
              Honorable Melissa Uram-Degerolami, Associate Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that because Dorothy Denee B. and Louis C. are indigent, no costs
assessed against appellants.

      SIGNED October 7, 2015.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice